DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 09 May 2022, regarding application number 16/484,537.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 May 2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1, 3-11 and 13-19 remain pending in the application, while claims 2 and 12 have been cancelled. 
Applicant's amendments to the Claims have overcome each and every objection, 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections previously set forth in the final office Action mailed 08 December 2021. Therefore, the objections and rejections have been withdrawn.  
Response to Arguments
Applicant's arguments, see Pages 12-15, filed on 09 May 2022, with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 

On Page 13, Applicant has argued the following: 
“First, Applicant respectfully wishes to point out to the Examiner that the motor control device disclosed in the Igarashi, et al. patent application publication is not an apparatus that analyzes movement (e.g., motion analysis, related to an arrangement of several bodies assigned to a platform). In this regard, Figures 3A-3C of the Igarashi, et al. patent application publication show a vibration behavior of a schematized robot; however, Applicant respectfully urges that such disclosure is merely theoretical background information for explaining the invention set forth in the Igarashi, et al. patent application publication. Applicant respectfully urges that, in view of the full disclosure of the Igarashi, et al. patent application publication, the motor control device disclosed therein is not a device for motion analysis of a multi-body arrangement, but a special motor control intended to reduce a reverberation of a complex load when a motor driving it stops”.
	Examiner respectfully disagrees. As stated in the prior office, the “arrangement (400a) comprising a plurality of bodies (403; 405) assigned to a platform” has been given little patentable weight because it is recited in the preamble as intended use of the claimed invention. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115. The prior art structure of Igarashi is capable of performing the intended use of analyzing movement of the arrangement (400 a).
	The body of the claims recite “the bodies and/or the platform”, meaning that the scope of the claims encompasses either the bodies, the platform, or both the bodies and the platform. Igarashi, as discussed in the prior office action, teaches the claimed functions being performed on bodies. See the “control target 1” which includes at least a motor, and axis arm and a load, in Figs. 1-4, [0011] and [0026]. Additionally, examiner respectfully disagrees that “Figures 3A-3C of the Igarashi, et al. patent application publication show a vibration behavior of a schematized robot; however, Applicant respectfully urges that such disclosure is merely theoretical background information for explaining the invention set forth in the Igarashi, et al. patent application publication”, because Figures 3A-3C illustrate a specific embodiment of the invention. See [0015 “FIG. 3 is a diagram of a control target in the first embodiment.”] and [0045]-[0048].
	For at least the reasons stated above, Igarashi teaches the claimed limitations affiliated with “the bodies and/or the platform”.

On Page 14, Applicant has argued the following: 
“Second, Applicant respectfully wishes to point out to the Examiner that the motor control device disclosed in the Igarashi, et al. patent application publication does not include a modular structure. In this regard, even if the Igarashi, et al. patent application publication discloses a functional vibration analysis of a complex load as the Examiner contends (block 122 in Fig. 1 or 5 and similarly in other figures) and a torque calculation unit as the Examiner also contends (block 121c in Fig. 5), the latter unit is specifically included in a damping filter of the motor control system (block 121 in Figs. 1 and 5) and receives an input signal from the adopted vibration analysis module (block 122) for further processing of the same and calculation of a model torque, which is ultimately input to the motor control system.
Accordingly, it does not appear to Applicant that the Igarashi, et al. patent application publication discloses a truly independent (e.g., modular) force analysis module for the analytical determination of the acceleration forces and/or weight forces and/or torques occurring on a predetermined path curve. Additionally, Applicant respectfully wishes to point out that the Igarashi, et al. patent application publication merely mentions, at the most, the function of the determination of the torques of these functions.”.
	Examiner respectfully disagrees because Igarashi teaches a modular structure, as discussed in the prior office action. The damping-parameter determining unit 122 and the damping filter 121, which includes the torque calculating unit 121c, are unique modules which perform the claimed functions. In Figs. 1 and 5, it can be seen that the damping-parameter determining unit 122 and the damping filter 121 are separate modules which are part of the same motor control device 100. See also [0031 “The feed-forward control unit 111 includes a damping-parameter determining unit 122, a damping parameter filter (a first calculating unit) 123, and a damping filter (a second calculating unit) 121.”], [0032], [0034] and [0056 “The damping filter 121 (the second calculating unit) includes a position calculating unit 121 a, a speed calculating unit 121 b, and a torque calculating unit 121 c.”].
Additionally, the claims do not recite the “vibration analysis module” and “force analysis module” being truly independent for each other. Instead, the modules have been interpreted as being computer-implemented means-plus-function limitations, as discussed in the “Claim Interpretation” section below.
For the reasons stated above, the rejections under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi have been maintained.

On Page 14, Applicant has argued the following: 
“Claims 3, 4, 6-9, 13 and 15-19 depend either directly or indirectly from one of independent Claims 1, 5, 11 and 14, and, therefore, incorporate all of the limitations of either Claim 1, Claim 5, Claim 11 or Claim 14. Accordingly, it is respectfully urged that dependent Claims 3, 4, 6-9, 13 and 15-19 patentably distinguish over the references of record for the reasons submitted with respect to independent Claims 1, 5, 11 and 14 from one of which they depend and are also allowable.”.
	Examiner respectfully disagrees because the rejections of claims 1, 5, 11 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi have been maintained, as discussed above. See full rejection details below.
For at least the reasons stated above, the rejections under 35 U.S.C. 102 and 103 have been maintained. See full rejection details below. Additionally, see the references made of record and not relied upon in the Conclusion which could be used to render obvious the independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“vibration analysis module…” in claims 1, 3-5, 8 and 10
b.	“force analysis module…” in claims 1, 3-6, 8 and 10
c.	“load change modelling unit…” in claim 6
d.	“movement path correction unit…” in claim 7
e.	“simulation processing unit…” in claim 10
f.	“apparatus for analyzing movement…” in claim 5
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the limitations reciting “vibration analysis module…”, “force analysis module…”, “load change modelling unit…”, “movement path correction unit…”, “simulation processing unit…” and “apparatus for analyzing movement…” the specification discloses a general purpose computer and an algorithm for transforming the general purpose computer to a special purpose computer in Fig. 4 and paragraphs [0042]-[0092] of Applicant's patent application publication (Publication No. 2020/0039072).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 20130234642 A1 and Igarashi hereinafter).
Regarding Claim 1
Igarashi teaches an apparatus for analyzing movement (see Fig, 1, motor control device 100; [0011] and [0026]) of an arrangement (400a) (see Figs. 1-4, control target 1; [0011] and [0026]), the apparatus, in a modular structure, comprising: 
an analysis and control unit having a processor (see Fig, 1, motor control device 100; [0026] and [0038]),
a vibration analysis module (407a) (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]); and 
a force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]); 
wherein the vibration analysis module (407a) analytically determines natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062]), 
wherein the force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]) analytically determines torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]), 
wherein the analytical determination of the natural vibration modes of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL"; equation (5); [0043]-[0045]); and 
wherein the analytical determination of torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL "; equation (14); Fig. 5, inertia-moment multiplying unit 144; [0059]-[0061] and [0066]-[0070]).  
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement (400a) comprising a plurality of bodies (403; 405) assigned to a platform, of which at least one is provided with a drive (403a)” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art structure of Igarashi is capable of performing the intended use of analyzing movement of the arrangement (400 a).
The limitations requiring “vibration analysis module”, “force analysis module”, “load change modelling unit”, “movement path correction unit”, “simulation processing unit…” and “apparatus for analyzing movement” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Fig. 4 and paragraphs [0042]-[0092] of Applicant's patent application publication (Publication No. 2020/0039072)) or equivalent structure for the “vibration analysis module”, “force analysis module”, “load change modelling unit”, “movement path correction unit”, “simulation processing unit…” and “apparatus for analyzing movement”.
Regarding Claim 5
Igarashi teaches a drive apparatus (400) (see Figs, 1-4, motor control device 100 and motor 1a; [0026]) of an arrangement (400a) (see Figs. 1-4, control target 1; [0011] and [0026]), 
the drive apparatus (400) comprising: an apparatus for analyzing movement (see Fig, 1, motor control device 100; [0011] and [0026]), 
the apparatus for analyzing movement including an analysis and control unit having a processor (see Fig, 1, motor control device 100; [0026] and [0038]), a vibration analysis module (407a) (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]) and a force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]), 
wherein the vibration analysis module (407a) analytically determines natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062]), 
wherein the force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]) analytically determines torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]),  
wherein the analytical determination of the natural vibration modes of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL"; equation (5); [0043]-[0045]), and 
wherein the analytical determination of the torques, occurring on a predetermined trajectory with respect to the body and/or the platform is based on inertial point masses (see "moment of inertias JM and JL "; equation (14); Fig. 5, inertia-moment multiplying unit 144; [0059]-[0061] and [0066]-[0070]); 
wherein the apparatus for analyzing movement performs a force analysis before starting a movement sequence (see [0026 "The motor control device 100 performs an operation corresponding to the parameter change signal ML, develops a torque command τM such that the motor motion detection value pM follows the motion target value pref, and outputs the torque command τM to a current controller 4 ... Therefore, the motor 1 a generates motor torque corresponding to the torque commend τM and actuates a spring (the vibratable element) 1 b and a mechanical load 1 c present on the inside of the control target 1."]), and 
wherein the apparatus for analyzing movement analyzes movement during a movement sequence of the body (see Figs. 3B-C; [0029], [0035], [0039] and [0046]-[0048]). 
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement (400a) comprising a plurality of bodies (430; 405) assigned to a platform (401a), of which at least one is provided with a drive (403 a)” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art structure of Igarashi is capable of performing the intended use of driving the arrangement (400 a).
Regarding Claim 7
Igarashi teaches the drive apparatus (400) according to claim 5 (as discussed above in claim 5), 
wherein the analysis and control unit further comprises a storage unit (407d) (see Fig. 5, storing unit 122 b) that stores pre-calculated parameter tables in the manner of lookup tables (see Fig. 6, resonance and anti-resonance table 122b1; [0052]-[0055]) and a movement path correction unit (407e) (see Fig. 5, position calculating unit 121a) connected to the storage unit that executes movement path corrections during the movement sequence of the bodies as a result of the pre-calculated and stored parameter tables (see [0056]-[0057]).  
Regarding Claim 11
Igarashi teaches a method for analyzing movement of an arrangement (400a) (see Figs. 1-4; [0011] and [0026]), 
characterized in that the movement analysis comprises an analytical determination of natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062])) in a vibration analysis module (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]) as well as an analytical determination of torques, occurring on a predetermined trajectory with respect to the body and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]) in a force analysis module (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]), 
wherein the analytical determination of the natural vibration modes and/or the analytical determination of torques is executed on the basis of inertial point masses (see "moment of inertias JM and JL"; equations (5) and (14); Fig. 5, inertia-moment multiplying unit 144; [0043]-[0045], [0059]-[0061] and [0066]-[0070]). 
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement (400a) comprising a plurality of bodies (403; 405) assigned to a platform (401a), of which at least one is provided with a drive (403a)” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art process of Igarashi is capable of performing the purpose of analyzing movement of the arrangement (400 a).
Regarding Claim 14
Igarashi teaches a drive control method (see Figs, 1-4, motor 1a; [0026]) of an arrangement (400a) (see Figs. 1-4, control target 1; [0011] and [0026]), 
which comprises a vibration analysis and influencing (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]), force analysis and control (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]) and/or movement path analysis and control (see [0026]-[0029]),
wherein the movement analysis comprises an analytical determination of natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062])) in a vibration analysis module (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]) as well as an analytical determination of torques, occurring on a predetermined trajectory with respect to the body and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]) in a force analysis module (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]);
wherein the analytical determination of the natural vibration modes and/or the analytical determination of the torques is executed on the basis of inertial point masses (see "moment of inertias JM and JL"; equations (5) and (14); Fig. 5, inertia-moment multiplying unit 144; [0043]-[0045], [0059]-[0061] and [0066]-[0070]), and wherein the drive control method performs a force analysis before the start of a movement sequence (see [0026 "The motor control device 100 performs an operation corresponding to the parameter change signal ML, develops a torque command τM such that the motor motion detection value pM follows the motion target value pref, and outputs the torque command τM to a current controller 4 ... Therefore, the motor 1 a generates motor torque corresponding to the torque commend τM and actuates a spring (the vibratable element) 1 b and a mechanical load 1 c present on the inside of the control target 1."]) and analyzes movement during a movement sequence of the bodies (see Figs. 3B-C; [0029], [0035], [0039] and [0046]-[0048]). 
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement (400a) comprising a plurality of bodies (403; 405) assigned to a platform (401a), of which at least one is provided with a drive (403a)” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art process of Igarashi is capable of performing the purpose of driving the arrangement (400 a).
Regarding Claim 16
Igarashi teaches the drive control method according to claim 14 (as discussed above in claim 14), 
which further comprises the step of storing pre-calculated parameter tables in the manner of lookup tables (see Fig. 6, resonance and anti-resonance table 122b1; [0052]-[0055]) in a storage unit (407d) (see Fig. 5, storing unit 122 b) and executing movement path corrections during the movement sequence of the bodies as a result of the pre-calculated and stored parameter tables (see Fig. 5, position calculating unit 121a; [0056]-[0057]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 1 and 11 above, and further in view of Bruhm (EP 1742131 A3 and Bruhm hereinafter) and Ehrenleitner (US 20100154566 A1 and Ehrenleitner hereinafter).
Regarding Claim 3
Igarashi teaches the apparatus according to claim 1 (as discussed above in claim 1), 
wherein the vibration analysis module (407a) analytically determines the natural vibrations of robots (see Figs. 3A-C; [0045]-[0048]). Igararashi; however, is silent regarding wherein the drive (403 a) is a hexapod type drive having a plurality of legs, wherein the vibration analysis module (407a) analytically determines the natural vibrations of the hexapod type drive and the force analysis module (407b) analytically determines the leg loads or forces of the plurality of legs of the hexapod type drive.  
Bruhm teaches an apparatus for analyzing movement (see Fig. 1, controller 1; [0001]; in the attached reference EP_1742131_A3) of an arrangement (400 a) (see "movement device", [0002]),
wherein the drive (403 a) is a hexapod type drive having a plurality of legs (see [0003 "...This is the case, for example, with a so-called Stewart platform. The typical structure of an industrial robot with six degrees of freedom (axes)..."]), 
wherein the vibration analysis module (407a) analytically determines the natural vibrations of the hexapod type drive (see [0003 "...This is the case, for example, with a so-called Stewart platform. The typical structure of an industrial robot with six degrees of freedom (axes)..."]; [0005], [0094] all, specifically [0094 "...thus mechanical natural frequencies of the individual axes can be calculated..."]).
Ehrenleitner teaches an apparatus for analyzing movement (see [0001]) of an arrangement (400 a) (see Figs. 1-3 parallel-kinematic devices),
wherein the drive (403 a) is a hexapod type drive having a plurality of legs (see Figs. 1-3; [0007]), 
the force analysis module (407 b) is configured as a leg load module for analytical determination of the leg loads or forces of the legs of hexapods (see Figs. 1-3; [0007] and [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bruhm and Ehrenleitner to Igarashi. That is, it would have been obvious to take the apparatus of Igarashi and further apply it to analytically determine the natural vibrations of hexapods, as taught by Bruhm. Further, it would have been obvious to take the apparatus of Igarashi and further apply it to analytically determine the leg loads or forces of the legs of hexapods, as taught by Ehrenleitner.
Bruhm teaches natural vibration analysis on both serial kinematics and parallel kinematics, therefore it would have been obvious to a person having ordinary skill in the art to apply the apparatus for the serial robot of Igarashi, to a parallel hexapod. Ehrenleitner teaches force analysis on a hexapod in order to determine lengths and positions of the robot’s actuators to compare actual positions with theoretical positions, therefore it would have been obvious to a person having ordinary skill in the art to apply the apparatus for the serial robot of Igarashi, to a parallel hexapod to perform the same comparison.
Regarding Claim 13
Igarashi teaches the method according to claim 11 (as discussed above in claim 11), 
wherein the analytical determination of the natural vibrations of robots (see Figs. 3A-C; [0045]-[0048]). Igararashi; however, is silent regarding wherein the drive (403a) is a hexapod type drive having a plurality of legs, wherein the analytical determination of the natural vibrations of the hexapod type drive and the force analysis is executed as an analytic determination of the leg loads or forces of the legs of the hexapod type drive.
Bruhm teaches a method for analyzing movement of an arrangement (400 a) (see [0001]-[0002]),
wherein the drive (403a) is a hexapod type drive having a plurality of legs (see [0003 "...This is the case, for example, with a so-called Stewart platform. The typical structure of an industrial robot with six degrees of freedom (axes)..."]), 
wherein the analytical determination of the natural vibrations of the hexapod type drive (see [0003 "...This is the case, for example, with a so-called Stewart platform. The typical structure of an industrial robot with six degrees of freedom (axes)..."]; [0005], [0094] all, specifically [0094 "...thus mechanical natural frequencies of the individual axes can be calculated..."])
Ehrenleitner teaches a method for analyzing movement of an arrangement (400 a) (see Figs. 1-3 parallel-kinematic devices; [0001]),
wherein the drive (403a) is a hexapod type drive having a plurality of legs (see Figs. 1-3; [0007]), 
wherein the force analysis is executed as an analytic determination of the leg loads or forces of the legs of hexapods (see Figs. 1-3; [0007] and [0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bruhm and Ehrenleitner to Igarashi. That is, it would have been obvious to take the method of Igarashi and further apply it to analytically determine the natural vibrations of hexapods, as taught by Bruhm. Further, it would have been obvious to take the method of Igarashi and further apply it to analytically determine the leg loads or forces of the legs of hexapods, as taught by Ehrenleitner.
Bruhm teaches natural vibration analysis on both serial kinematics and parallel kinematics, therefore it would have been obvious to a person having ordinary skill in the art to apply the method for the serial robot of Igarashi, to a parallel hexapod. Ehrenleitner teaches force analysis on a hexapod in order to determine lengths and positions of the robot’s actuators to compare actual positions with theoretical positions, therefore it would have been obvious to a person having ordinary skill in the art to apply the method for the serial robot of Igarashi, to a parallel hexapod to perform the same comparison.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claim 1 above, and further in view of Unno (US 20170312922 A1 and Unno hereinafter) and Ehrenleitner.
Regarding Claim 4
Igarashi teaches the apparatus according to claim 1 (as discussed above in claim 1), 
wherein the drive (403a) is an arm type drive (see Figs. 3A, arm 1d1 and arm 1b1), 
wherein the vibration analysis module (407a) analytically determines the natural vibrations of the arm type drive (see Figs. 3A, arm 1d1 and arm 1b1; [0045]-[0048]); however, does not explicitly teach an articulated arm. That is, Igararashi is silent regarding wherein the vibration analysis module (407a) analytically determines the natural vibrations of the articulated-arm type drive and the force analysis module (407b) is an articulated load and analytically determines the articulated loads or forces of the articulations of an articulated arm of the articulated- arm type drive.  
Unno teaches an apparatus for analyzing movement (see Fig. 3, control device 20; [0001] and [0008]) of an arrangement (400 a) (see Fig. 1, robot 100),
wherein the drive (403a) is an articulated-arm type drive (see Figs. 5-6),
wherein the vibration analysis module (407a) analytically determines the natural vibrations of the articulated-arm type drive (see Figs. 5-6; [0078]).
Ehrenleitner teaches an apparatus for analyzing movement (see [0001]) of an arrangement (400 a) (see Figs. 1-3 parallel-kinematic devices),
wherein the drive (403a) is an articulated-arm type drive (see [0007 "...act in an articulated manner..."]), 
wherein the force analysis module (407 b) is configured as an articulated load module for determining the articulated loads or forces of the articulations of an articulated arm (see [0007 "...act in an articulated manner..."], [0021 "...the forces acting on the individual actuators, joints..."] and [0048]").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Unno and Ehrenleitner to Igarashi. That is, it would have been obvious to take the apparatus of Igarashi and further apply it to analytically determine the natural vibrations of an articulated arm, as taught by Unno. Further, it would have been obvious to take the apparatus of Igarashi and further apply it to analytically determine the articulated loads or forces of the articulations of an articulated arm, as taught by Ehrenleitner.
Unno teaches natural vibration analysis on an articulated arm in order to cause the manipulator to resonate to so that measurements can be taken. Ehrenleitner teaches force analysis on an articulated arm in order to determine lengths and positions of the robot’s actuators to compare actual positions with theoretical positions. Igarashi teaches vibrational and force analysis on a Cartesian biaxial robot. It would be obvious to a person having ordinary skill in the art to perform the analysis of Igarashi on an articulated robot to attain the same results taught by Unno and Ehrenleitner.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 5 and 14 above, and further in view of Bitterolf et al. (US 20150355647 A1 and Bitterolf hereinafter).
Regarding Claim 6
Igarashi teaches the drive apparatus (400) according to claim 5 (as discussed above in claim 5), 
wherein the analysis and control unit further comprises a load change modelling unit (407c) having an input side which is connected to the force analysis module (407b) (see Fig. 5, damping parameter filter 123; [0051 "...The damping parameter signal θ can further include a load inertia moment…"]). Igarashi is silent regarding models a load case change as a result of a corresponding input by a user or automatically in the event of a load change in the arrangement (400a).  
Bitterolf teaches an apparatus for analyzing movement (see [0002] and [0015]) of an arrangement (400a) (see [0002] and [0015]) wherein an analysis and control unit further comprises a load change modelling unit (407c) (see Fig. 2, load calculating device 9; [0059]) which is connected on the input side to the force analysis module (407 b) (Fig. 2, MKM 10; [0060]) and models a load case change automatically in the event of a load change in the arrangement (400a) (see [0015 "...a load calculating device calculating continuously during the movement of the system a respective force vector for each of the individual elements as a function of predetermined reference coordinates..."], [0020] and [0059]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bitterolf to Igarashi. That is, it would have been obvious to take the apparatus of Igarashi and further include a load change modelling unit for modelling a load case change automatically in the event of a load change in the arrangement, as taught by Bitterolf. 
Bitterolf teaches the use of a load change modelling unit in order to monitor introduced forces of an element and to consider them dynamically during movement. A person having ordinary skill in the art would have been motivated to include a similar load change modelling unit in the apparatus of Igarashi in order to monitor introduced forces in the same manner.
Regarding Claim 15
Igarashi teaches the drive control method according to claim 14 (as discussed above in claim 14), 
which further includes the step of modelling a load change, the step of modelling a load change being executed using output values of the force analysis module (407b) (see Fig. 5, damping parameter filter 123; [0051 "...The damping parameter signal θ can further include a load inertia moment…"]). Igarashi is silent regarding in the case of a corresponding input by an operator or automatically in the event of a load change in the arrangement (400a).  
Bitterolf teaches a method for analyzing movement of an arrangement (400a) (see [0002] and [0015])  which further includes a the step of modelling a load change (see Fig. 2, load calculating device 9; [0059]), the step of modelling a load change being executed using output values of the force analysis module (407b), which is executed using output values of the force analysis module (407 b) and automatically in the event of a load change in the arrangement (400a) (see [0015 "...a load calculating device calculating continuously during the movement of the system a respective force vector for each of the individual elements as a function of predetermined reference coordinates..."], [0020] and [0059])).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Bitterolf to Igarashi. That is, it would have been obvious to take the method of Igarashi and further include a step for modelling a load case change automatically in the event of a load change in the arrangement, as taught by Bitterolf. 
Bitterolf teaches the use of a load change modelling unit in order to monitor introduced forces of an element and to consider them dynamically during movement. A person having ordinary skill in the art would have been motivated to include a similar load change modelling unit in the method of Igarashi in order to monitor introduced forces in the same manner.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 5 and 14 above, and further in view of Mbarek et al. (DE 102009042014 A1 and Mbarek hereinafter).
Regarding Claim 8
Igarashi teaches the drive apparatus (400) according to claim 5 (as discussed above in claim 5), 
Igarashi teaches the drive apparatus (400) according to claim 5 (as discussed above in claim 5), 
configured as a drive apparatus of a robot with at least one arm (see Figs. 3A-C; [0045]-[0048]). which encloses a controller (Fig. 1, position controller 131 and speed controller 132) which is connected to outputs of the vibration analysis module (407 a) (see Figs. 1 and 5, damping-parameter determining unit 122; [0032]) and the force analysis module (407 b) (see Fig. 5, torque calculating unit 121c; [0056]) in which a controller parametrization is implemented as a result of output data of these modules (see [0026], [0030]-[0032] and [0051]-[0061]).
Igarashi is silent regarding configured as a drive apparatus of a parallel or hybrid robot with at least one articulated arm.
Mbarek teaches an apparatus for analyzing movement (see Fig. 6, control device 300 [0063]; in the attached reference DE_102009042014_A1) of an arrangement (400a) (see Fig. 5, handling device 201) and a drive apparatus (400) (see Fig. 6, linear motors 240, 242, etc. [0061]) configured as a drive apparatus of a parallel or hybrid robot with at least one articulated arm (see Figs. 5, pentapod 223 and hollow joint robot 203) which encloses a controller (see Fig. 6, control unit 302) which is connected to outputs of the vibration analysis module (407 a) (see Fig. 6, assembly 304; [0063]) and the force analysis module (407 b) (see [0020]) in which a controller parametrization is implemented as a result of output data of these modules (see [0020], [0063]-[0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mbarek to Igarashi. That is, it would have been obvious to take the drive apparatus of Igarashi and incorporate it as a drive apparatus for a parallel or hybrid robot with at least one articulated arm, as taught by Mbarek. 
Mbarek teaches a parallel and hybrid robot for measuring and machining workpieces. Unwanted vibration can prolong the measuring and processing times, therefore Mbarek teaches the drive apparatus for analyzing and dampening the vibrations. Further, Igarashi teaches the drive apparatus for a Cartesian biaxial robot. It would have been obvious to a person having ordinary skill in the art to apply the same drive apparatus of Igarashi to a parallel or hybrid robot to prevent unwanted vibrations.
Regarding Claim 9
Igarashi teaches a drive apparatus (400) according to claim 5 (as discussed above in claim 5).
Igarashi is silent regarding a machining arrangement that moves a tool relative to a workpiece.
Mbarek teaches an apparatus for analyzing movement (see Fig. 4, control device 100 [0048]) of an arrangement (400a) (see Figs. 1-3, handling device 1) and a drive apparatus (400) (see Fig. 4, drive 109 [0048]) and a machining arrangement (see Figs. 1-3, laser tool 205; [0046], [0055]-[0057]) that moves a tool relative to a workpiece (see Figs. 1-3, laser tool 205; [0046], [0055]-[0057]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mbarek to Igarashi. That is, it would have been obvious to take the drive apparatus of Igarashi and incorporate it as a drive apparatus to move of a tool relative to a workpiece, as taught by Mbarek. 
Mbarek teaches a robot with a machine tool for measuring and machining workpieces. Unwanted vibration can prolong the measuring and processing times, therefore Mbarek teaches the drive apparatus for analyzing and dampening the vibrations. Further, Igarashi teaches the drive apparatus for a robot. It would have been obvious to a person having ordinary skill in the art to apply the same drive apparatus to the robot of Igarashi with a machine tool attached to it.
Regarding Claim 17
Igarashi teaches the drive control method according to claim 14 (as discussed above in claim 14), which controls the drive of a of a robot with at least one arm (see Figs. 3A-C; [0045]-[0048) which include a controller parametrization as a result of output data of the vibration analysis module and the force analysis module (see [0026], [0030]-[0032] and [0051]-[0061]).
Igarashi is silent regarding which controls the drive of a parallel or hybrid robot with at least one articulated arm.
Mbarek teaches a method for analyzing movement of an arrangement (400a) (see [0063]), which controls the drive of a parallel or hybrid robot with at least one articulated arm (see Figs. 5, pentapod 223 and hollow joint robot 203) which include a controller parametrization as a result of output data of the vibration analysis module and the force analysis module (see [0020], [0063]-[0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mbarek to Igarashi. That is, it would have been obvious to take the drive control method of Igarashi and incorporate it for a parallel or hybrid robot with at least one articulated arm, as taught by Mbarek. 
Mbarek teaches a parallel and hybrid robot for measuring and machining workpieces. Unwanted vibration can prolong the measuring and processing times, therefore Mbarek teaches the drive apparatus for analyzing and dampening the vibrations. Further, Igarashi teaches the drive apparatus for a Cartesian biaxial robot. It would have been obvious to a person having ordinary skill in the art to apply the same drive control method of Igarashi to a parallel or hybrid robot to prevent unwanted vibrations.
Regarding Claim 18
Igarashi teaches the drive control method according to claim 14 (as discussed above in claim 14).
Igarashi is silent regarding a control method of a machining arrangement for controlling a relative movement of a tool relative to a workpiece.
Mbarek teaches a control method of a machining arrangement (see Figs. 1-3, laser tool 205; [0046], [0055]-[0057] and [0063]) for controlling a relative movement of a tool relative to a workpiece (see [0016] and [0058]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Mbarek to Igarashi. That is, it would have been obvious to take the drive control method of Igarashi and incorporate it as a drive control method to move of a tool relative to a workpiece, as taught by Mbarek. 
Mbarek teaches a robot with a machine tool for measuring and machining workpieces. Unwanted vibration can prolong the measuring and processing times, therefore Mbarek teaches the drive control method for analyzing and dampening the vibrations. Further, Igarashi teaches the drive control method for a robot. It would have been obvious to a person having ordinary skill in the art to apply the same drive control method to the robot of Igarashi with a machine tool attached to it.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi, in view of Kirihara (US 20120277912 A1 and Kirihara hereinafter) and Kalakrishnan et al. (US 9393693 B1 and Kalakrishnan hereinafter).
Regarding Claim 10
Igarashi teaches an arrangement (see Fig, 1, motor control device 100; [0011] and [0026]) comprising:  
an apparatus for analyzing movement (see Fig, 1, motor control device 100; [0011] and [0026]), 
the apparatus for analyzing movement including an analysis and control unit having a processor (see Fig, 1, motor control device 100; [0026] and [0038]), a vibration analysis module (407a) (see Figs. 1 and 5, damping-parameter determining unit 122; [0032] and [0051]-[0054]) and a force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]), 
wherein the vibration analysis module (407a) analytically determines natural vibration modes of the bodies and/or the platform (see [0026 "...the motor control device 100 receives, from a detector 3, a parameter change signal (state information) ML representing a state of the control target 1 related to a vibration characteristic of the control target 1…"], [0032] and [0051]-[0054]) with regard to frequency (see "resonant frequency ωp"; equation (5); [0044], [0051]-[0054] and [0062]), 
wherein the force analysis module (407b) (see Fig. 5, torque calculating unit 121c; [0056] and [0059]-[0061]) analytically determines torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform (see equation (14); [0030], [0059]-[0061] and [0066]-[0070]), 
wherein the analytical determination of the natural vibration modes of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL"; equation (5); [0043]-[0045]), and 
wherein the analytical determination of the torques, occurring on a predetermined trajectory with respect to one or more of the bodies and/or the platform is based on inertial point masses (see "moment of inertias JM and JL "; equation (14); Fig. 5, inertia-moment multiplying unit 144; [0059]-[0061] and [0066]-[0070]).
Igarashi is silent regarding a simulation arrangement for simulation of the movement paths of an arrangement, and a simulation processing unit, which processes output values of the vibration analysis module (407a) and the force analysis module (407b) and simulates one or more of movement paths and if an allowed movement space of the body or the platform with assigned bodies.  
Kirihara teaches a simulation arrangement for simulation of the movement paths of an arrangement (see Fig. 1, control device 21; [0029] and [0048]-[0049]), and 
a simulation processing unit (see Fig. 3, work simulating section 66), which processes output values of a vibration analysis module (407 a) for simulation of movement paths and if desired an allowed movement space of the body or the platform with assigned bodies (see [0008 "...an operating speed output unit that outputs the operating speed according to a measurement result based on the measurement result measured by the vibration measuring unit..."], [0046 "...In addition, the operation program managing section 59 generates operation programs that implement the trajectory of the arm unit 30 represented in the teaching information at the operating speeds of two operation modes based on the mode information that is the result of analyzing the vibration information and stores the generated operation programs in association with the identification information..."] and [0049])
Kalakrishnan teaches a simulation arrangement for simulation of the movement paths of an arrangement (see Fig. 1, robotic device 100; Col. 1, lines 38-61)), and 
a simulation processing unit, which processes output values of a force analysis module (407 b) for simulation of movement paths and if desired an allowed movement space of the body or the platform with assigned bodies (see Fig. 3 all; Col. 1, lines 38-61; Col 10, line 61 - Col 11, line 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kirihara and Kalakrishnan to Igarashi. That is, it would have been obvious to take the drive apparatus of Igarashi and further include a simulation processing unit for processing output values of the vibration analysis module for simulating one or more of the movement paths, as taught by Kirihara. It further would have been obvious to take the drive apparatus of Igarashi and further include a simulation processing unit for processing output values of the force analysis module for simulating one or more of the movement paths, as taught by Kalakrishnan
Kirihara teaches a simulation processing unit in order to check whether or not a path of a robot arm is within allowable operation area before controlling the arm. Kalakrishnan teaches a simulation processing unit in order to determine and test one or more paths that enable a robotic arm to move an object at particular accelerations without dropping the object. A person having ordinary skill in the art would have been motivated to include a simulation processing unit in the apparatus of Igarashi to attain the same results.
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “an arrangement comprising a plurality of bodies (403; 405) assigned to a platform (401 a), of which at least one is provided with a drive (403a)” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art structure of modified Igarashi is capable of performing the intended use of simulation of the movement paths of an arrangement.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claim 11 above, and further in view of Kirihara and Kalakrishnan.
Regarding Claim 19
Igarashi teaches a method for movement path of an arrangement (400a) comprising the steps according to claim 11 (as discussed above in claim 11).
 Igarashi is silent regarding a simulation method for movement path simulation of an arrangement (400a), and a simulation step which processes output values of the vibration analysis module (407a) and the force analysis module (407b) for simulating movement paths of the bodies or the platform with assigned bodies. 
Kirihara teaches a simulation method for movement path simulation of an arrangement (400a) (see [0008], [0029] and [0048]-[0049), and 
a simulation step (see Fig. 3, work simulating section 66), which processes output values of the vibration analysis module (407 a) for simulating movement paths of the bodies or the platform with assigned bodies. (see [0008 "...an operating speed output unit that outputs the operating speed according to a measurement result based on the measurement result measured by the vibration measuring unit..."], [0046 "...In addition, the operation program managing section 59 generates operation programs that implement the trajectory of the arm unit 30 represented in the teaching information at the operating speeds of two operation modes based on the mode information that is the result of analyzing the vibration information and stores the generated operation programs in association with the identification information..."], and [0049]).
Kalakrishnan teaches a simulation method for movement path simulation of an arrangement (400a) (see Col. 1, lines 38-61)), and
a simulation step which processes output values of the force analysis module (407 b) for simulating movement paths of the bodies or the platform with assigned bodies (see Fig. 3 all; Col. 1, lines 38-61; Col 10, line 61 - Col 11, line 27).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kirihara and Kalakrishnan to Igarashi. That is, it would have been obvious to take the method of Igarashi and further include a simulation step for processing output values of the vibration analysis module for simulating the movement paths, as taught by Kirihara. It further would have been obvious to take the drive apparatus of Igarashi and further include a simulation step for processing output values of the force analysis module for simulating the movement paths, as taught by Kalakrishnan.
Kirihara teaches a simulation step in order to check whether or not a path of a robot arm is within allowable operation area before controlling the arm. Kalakrishnan teaches a simulation step in order to determine and test one or more paths that enable a robotic arm to move an object at particular accelerations without dropping the object. A person having ordinary skill in the art would have been motivated to include a simulating simulation step in the method of Igarashi to attain the same results.
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “of an arrangement (400 a) comprising a plurality of bodies (403; 405) assigned to a platform (401 a), of which at least one is provided with a drive (403 a)” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The prior art process of modified Igarashi is capable of performing the purpose of simulation of the movement paths of an arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Iwase (US 20190384233 A1 and Iwase hereinafter), Tsuchiya (US 20170087719 A1 and Tsuchiya hereinafter), Yen et al. (US 20150182285 A1 and Yen hereinafter), Muneto (US 20180311836 A1 and Muneto hereinafter) and Ooga et al. (US 20130073084 A1 and Ooga hereinafter).
Iwase teaches an apparatus for analyzing movement of an arrangement, comprising a vibration analysis module which analytically determines natural vibration modes of bodies and a platform, wherein the analytical determination of the natural vibration modes of the bodies and the platform is based on inertial point masses. See at least all Figs., equation (1) and [0042]-[0048].
Tsuchiya teaches an apparatus for analyzing movement of an arrangement, comprising a vibration analysis module which analytically determines natural vibration modes of bodies, wherein the analytical determination of the natural vibration modes of the bodies is based on inertial point masses. See at least [0029]-[0030].
Yen teaches an apparatus for analyzing movement of an arrangement, comprising a force analysis module which analytically determines forces and torques occurring on a predetermined trajectory with respect to a hexapod (bodies and a platform). See all of Figs. 1-2 and 11, [0016] and [0052].
Muneto and Ooga teach an apparatus for analyzing movement of an arrangement, comprising a force analysis module which analytically determines forces and torques occurring on a predetermined trajectory with respect to one or more bodies, wherein the analytical determination of the forces and torques occurring on a predetermined trajectory with respect to one or more of the bodies is based on inertial point masses. See Muneto at Fig. 1, Fig. 4, [0040] and [0055]. See Ooga at Fig. 4, [0030]-[0034] and [0058].
It is noted that these references could be used to render obvious at least the independent claims.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664     
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664